EXHIBIT 10.8

CHURCH & DWIGHT CO., INC.

AMENDED AND RESTATED

COMPENSATION PLAN FOR DIRECTORS

1.    PURPOSE:    The purpose of the Compensation Plan for Directors (the
“Plan”) is to provide a program that will enable Church & Dwight Co., Inc. (the
“Company”) to attract and retain well-qualified persons for service as members
of the Company’s Board of Directors (the “Board”) and, in so doing, more closely
align the interests of the Directors with those of the stockholders through the
ownership of Common Stock of the Company, par value $1.00 per share (the “Common
Stock”), by Directors. The Plan is intended to encourage long-term ownership in
the Company. All shares of Common Stock payable under the Plan shall be issued
under the Company’s Omnibus Equity Compensation Plan.

2.    EFFECTIVE DATE:    The Plan is effective as of January 1, 2011 (the
“Effective Date”). This Plan replaces the Company’s prior Compensation Plan for
Directors, which terminated as of the Effective Date of this Plan. The Plan is
hereby amended and restated effective January 1, 2012.

3.    ELIGIBILITY:    All Directors of the Company who are not full-time
employees of the Company are eligible to participate in the Plan (the
“Participants”).

4.    DETERMINATION OF COMPENSATION:    In the fourth calendar quarter of each
year, the Board will establish Participants’ compensation for the next calendar
year (the “Compensation Year”), as to the annual retainer (“Annual Retainer”),
the number of meetings included in the Annual Retainer (“Included Meetings”),
the fees for Board meetings and meetings of Committees of the Board attended in
a calendar year in excess of Included Meetings (“Excess Meeting Fees”) and the
annual equity grant to Participants under the Company’s Omnibus Equity
Compensation Plan.

5.    DETERMINATION OF FEE-BASED COMPENSATION IN COMMON STOCK:

(a)    All fee-based compensation (i.e., the Annual Retainer and Excess Meeting
Fees) (“Fee-Based Compensation”) paid to each Director for each Compensation
Year shall be calculated in shares of Common Stock, which shall be determined in
accordance with Section 5(b) below.

(b)    The Annual Retainer shall be divided by the closing price of a share of
Common Stock as reported on the New York Stock Exchange on the last trading day
of the second calendar quarter. Excess Meeting Fees, if any, shall be divided by
the closing price of a share of Common Stock as reported on the New York Stock
Exchange on December 20th or, if December 20th is not a trading day, on the next
trading day. In the event additional Board or Committee meeting(s) during the
calendar year take place after December 20th and such meeting(s) are in excess
of Included Meetings, the Excess Meet-



--------------------------------------------------------------------------------

ing Fees earned as a result of such meetings (“Additional Excess Meeting Fees”)
shall be divided by the closing price of a share of Common Stock as reported on
the New York Stock Exchange on last trading day of the year. The Annual Retainer
will be prorated for each Participant who is not a member of the Board for the
entire calendar year. The prorated Annual Retainer shall be determined based on
the number of whole or partial calendar quarters of service as a member of the
Board provided or to be provided by such Participant. For the purpose of these
calculations, fractional shares shall be counted as whole shares. (For example,
assume that the Annual Retainer for a Director is $90,000. If the closing price
of Common Stock on the last trading day in June is $65 per share, the Annual
Retainer, calculated in terms of shares of Common Stock, would be 1,384.61
shares, rounded to 1,385 shares).

6.    CASH OPTION, ISSUANCE OF COMMON STOCK FOR FEE-BASED COMPENSATION:

(a)    Notwithstanding anything in Section 5 to the contrary, each Participant
shall elect in each December with respect to the next following Compensation
Year whether, instead of receiving payments in all shares of Common Stock, the
Participant shall instead receive payment of the Fee-Based Compensation
hereunder 50% in cash and 50% in shares of Common Stock. With respect to a
Participant who has elected to receive 50% in cash, the calculation described in
Section 5 shall be made with respect to only one-half of the Fee-Based
Compensation, and the remainder of such Fee-Based Compensation shall be paid in
cash. The election under this Section 6 shall be made by providing written
notice to the Company’s Secretary not later than December 31. In the event
notice is not received by the Secretary by such date, then the Participant shall
receive his or her compensation entirely in Common Stock.

(b)    Any Participant who is a Director with respect to one Compensation Year,
but was not a Director with respect to the immediately prior Compensation Year,
shall be permitted, within 30 days of becoming a Director, to make the election
described in this Section 6 with respect to the Fee-Based Compensation to be
paid for such Compensation Year.

7.    REMITTANCE OF FEE-BASED COMPENSATION:    The shares of Common Stock and
cash compensation, if any, relating to the Annual Retainer shall be remitted to
each Participant as soon as practicable following the end of the second calendar
quarter (“Annual Retainer Pay Date”) and in the case of the Excess Meeting Fees,
such shares and cash shall be remitted as soon as practicable following
December 20th (“Excess Meeting Fees Pay Date”) of such Compensation Year. In the
event Additional Excess Meeting Fees are earned, such shares and cash shall be
remitted as soon as practicable following the last trading day of such
Compensation Year. A prorated Annual Retainer shall be paid on the Excess
Meeting Fees Pay Date except when a Participant’s service on the Board begins or
ends prior to July 1. In such case, the prorated Annual Retainer shall be paid
on the Annual Retainer Pay Date. All shares of Common Stock payable under this
Plan shall be issued under the Company’s Omnibus Equity Compensation Plan and
shall be subject in all respects to the terms of that Plan.

 

2



--------------------------------------------------------------------------------

8.    ANNUAL EQUITY GRANT:    Unless as otherwise established by the Board,
annual equity grants to Participants shall be made on the date in each year on
which the Company makes annual equity grants to employees (“Grant Date”);
provided, however, if a Participant first becomes a Director on a date other
than the Grant Date, the date of the Participant’s initial equity grant shall be
the date on which such Participant commences service as a Director. Each
Participant shall be granted only one (1) equity grant in each calendar year.
All equity grants made under this Plan shall be issued under the Company’s
Omnibus Equity Compensation Plan and shall be subject in all respects to the
terms of that Plan.

9.    RIGHTS NOT TRANSFERABLE:    The rights of a Participant under the Plan are
not transferable by a Participant other than pursuant to the laws of descent and
distribution.

10.    ADMINISTRATION:    The Plan shall be administered, and the provisions
interpreted, by a committee of at least three persons (all of whom shall be
persons not eligible to participate in the Plan and thereby disinterested)
having full discretionary authority to act (the “Committee”). The members of the
Committee shall be the Chief Executive Officer, the Executive Vice President
Finance and the Secretary of the Company. The Committee shall record its
proceedings under the Plan.

11.    AMENDMENT OF THE PLAN:    The Board may, at any time, or from time to
time, change or amend this Plan, as is deems advisable.

12.    TERMINATION OF THE PLAN:    This Plan may be terminated at any time, at
the discretion of the Board.

13.    GOVERNING LAW:    This Plan and all determinations made and actions taken
pursuant thereto shall be governed by the laws of Delaware.

 

3